Citation Nr: 0616362	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-15 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had uncharacterized active service from August 1 
to October 24, 1952, and honorable active service from 
October 1953 to October 1954.  The claimed disability stems 
from the second period of active service.  The veteran 
received the Korean Service Medal (KSM) during his second 
period; however, it is unknown whether he is a combat 
veteran.  

This appeal arises from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied an application to 
reopen a service connection claim.  The veteran appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

In December 2000, the Board reopened a claim of entitlement 
to service connection for retinitis pigmentosa and remanded 
the case for additional development.  


FINDINGS OF FACT

1.  Retinitis pigmentosa was not noted at entry into active 
military service.  

2.  In November 1953, poor vision and night blindness were 
discovered.  

3.  Retinitis pigmentosa was first diagnosed in June 1954.

4.  Clear and unmistakable evidence that retinitis pigmentosa 
existed prior to entry has not been presented.  


CONCLUSION OF LAW

Retinitis pigmentosa was incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  VA also 
tells claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  

VA has not notified the veteran of the information and 
evidence needed to substantiate his service connection claim.  
The RO has not discussed the presumption of soundness 
doctrine set forth at 38 C.F.R. § 3.303(c) and § 3.304(b) in 
any rating decision, statement of the case, supplemental 
statement of the case or notice letter.  Thus, VA has not met 
its duty; however, the United States Court of Appeals for 
Veterans Claims (Court) has concluded that VA's duties to 
assist and to notify do not apply where further assistance 
would not aid in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) 
(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is not 
needed. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
also held that VA must provide the claimant with notice of 
what information and evidence not previously provided will 
assist in substantiating the disability rating and the 
effective date for that rating after service connection has 
been granted.

The RO will assign a disability rating for retinitis 
pigmentosa and an effective date for the award of benefits at 
the time the Board's decision is implemented.  If the veteran 
is unsatisfied with the disability rating or the effective 
date, he is invited to submit a notice of disagreement in 
accordance with instructions that will be provided with the 
rating decision.  Thus, no unfair prejudice will result from 
the Board's handling of the matter at this time.  

Service Connection

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Prior to discussing service connection, the Board must 
address the presumption of soundness doctrine set forth at 
38 C.F.R. §§ 3.303 (c), 3.304 (b).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  In the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2005). 

Presumption of Soundness.  The veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  See 38 C.F.R. § 3.304(b) (2005).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  In May 2005, the regulation governing the 
presumption of soundness was amended to conform to the 
Federal Circuit precedent in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), which requires that the VA, rather 
than the claimant, bears the burden of proving that the 
disability at issue preexisted entrance into service and that 
the disability was not aggravated by service before the 
presumption of soundness on entrance into active duty may be 
rebutted.  70 Fed. Reg. 23,027 (May 4, 2005) (now codified as 
amended at 38 C.F.R. § 3.304(b) (2005)).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  A preexisting 
injury or disease will be considered to have been aggravated 
by service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The RO has denied service connection on the basis that the 
veteran was not sound at entry.  The RO determined that 
retinitis pigmentosa existed prior to active service.  

An enlistment examination report dated October 15, 1953, 
reflects refractive error correctable to 20/20 bilaterally.  
In the block for ophthalmoscopic examination, "NE" was 
entered.  This means "not examined."  In any event, no eye 
disease was noted on the entrance examination and the veteran 
was found to be physically qualified for service in the Army.

Where the claimed disease is not "noted" on examination at 
entrance, the veteran is presumed to have been sound at 
entrance.  38 C.F.R. § 3.304(b).  However, because an 
existing disease might escape detection during an enlistment 
examination, the presumption is rebuttable by evidence of 
preexistence.  

VA is skeptical of evidence of preexistence where a veteran 
has already been examined and found to be sound.  Therefore, 
VA regulations require that in order to overcome the 
presumption of soundness at entry, the evidence of 
preexistence must be "clear and unmistakable evidence."  If 
clear and unmistakable evidence of preexistence is not 
submitted, then a disease or found after entry into active 
service subsequent to the entrance examination is presumed to 
have been caused by active service.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 486 (1991).  

Retinitis pigmentosa was not noted on the October 1953 
entrance examination.  In November 1953, poor vision and 
night blindness were discovered.  In April 1954, limited duty 
was prescribed for night blindness; however, even then no 
diagnosis was offered.  In May 1954, 20/200 uncorrected 
vision was noted, signifying worsening visual acuity.  These 
notations dated in November 1953, April 1954, and May 1954 
are significant in that they note both night blindness and 
poor vision, yet do not offer a diagnosis of retinitis 
pigmentosa.  

A July 1954 entry notes that retinitis pigmentosa had been 
present "since June 7, 1954, at least."  Very significant 
to this claim is the July 1954 medical report, because it 
clearly notes that the veteran enlisted in October 1953 with 
good vision at that time.  The report recites that by the end 
of basic training, he noticed that he could not read small 
print.  On June 6, 1954, he broke his glasses and went for 
replacements.  Upon examination, retinitis pigmentosa was 
discovered and he was evacuated to the United States for 
medical discharge.   

Since active service, medical evidence has been submitted 
that suggests that retinitis pre-existed active service.  
That evidence, however, is based chiefly on speculation after 
learning that the veteran had vision problems prior to active 
service.  That evidence is controverted by the entrance 
examination report and the service medical records that 
reflect no pre-service vision problem.  Because the post 
service medical evidence is controverted, it cannot rise to 
the level of clear and unmistakable medical evidence.  

Evidence of aggravation during active service need not be 
considered, because the presumption of soundness at entry has 
not been rebutted.   

A veteran is entitled to service connection for a disease 
arising in service unless the disease was noted in an 
examination report at the time of entrance into service or 
clear and unmistakable evidence shows that the veteran's 
disease pre-existed service and was not aggravated thereby.  
Lichtenfels, supra.  Service connection must therefore be 
granted.


ORDER

Service connection for retinitis pigmentosa granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


